Opinión disidente emitida por la
Juez Asociada Señora Ro-dríguez Rodríguez,
a la cual se une la Jueza Asociada Señora Fiol Matta.
La controversia planteada en este caso nos permitía ex-presarnos por vez primera sobre cuándo comienza a trans-currir el plazo decenal establecido en el Art. 1483 del Có-digo Civil, 31 L.P.R.A. sec. 4124, para reclamar por los vicios de construcción surgidos en una residencia de un proyecto de urbanización. Soy del criterio que en desarro-llos de viviendas nuevas, el plazo decenal se activa con la recepción definitiva de la obra de parte del promotor quien, en su función de promitente inmobiliario, es el comitente originario del contrato de ejecución de obra. En este caso en particular, como habremos de discutir, esa fecha quedó fijada en el momento de la expedición de los permisos de uso por la Administración de Reglamentos y Permisos (ARPe).
Lamentablemente, la sentencia dictada hoy concluye que el plazo decenal comenzó a decursar en el momento en que los compradores otorgaron la escritura de compra-*533venta y no cuando ARPe expidió los permisos de uso. No queda claro en qué posición queda el promotor de la obra frente al contratista a la luz de esta conclusión. ¿Puede éste instar una acción por vicios ocultos si no ha vendido la •unidad de vivienda? Si la respuesta es en la afirmativa, ¿cuándo comienza a transcurrir su término? ¿Es que hay más de un plazo decenal para un proyecto de viviendas como el de autos, uno para el promotor y otro para el con-sumidor adquirente? Por otro lado, ¿qué ocurre si se anula el negocio jurídico de la compraventa? ¿Qué efecto tendrá una determinación de nulidad de la escritura pública otor-gada? Estas interrogantes, como muchas otras, nos obligan a disentir de la decisión que hoy toma una mayoría de este Tribunal.
El efecto real de la sentencia dictada hoy es, entonces, el de multiplicar el plazo decenal aplicable a un desarrollo de viviendas como el de autos, ya que habrá un plazo distinto para cada residencia en función de la fecha en que ésta fue adquirida por el consumidor. La ausencia de un plazo de-cenal uniforme computado a partir de la fecha en que el proyecto fue aceptado por el promotor, como sostengo, ex-pone al contratista a responsabilidad por tiempo indefi-nido, ya que al momento de la entrega del proyecto no se sabe cuándo se venderá la última residencia en ese com-plejo residencial. Ello, a mi juicio, crea innecesariamente inestabilidad e incertidumbre en este renglón de la economía.
La mayoría llegó a su conclusión extrapolando lo resuelto en Residentes Pórticos v. Compad, 163 D.P.R. 510 (2004), a la controversia en este caso.(1) Discrepamos de este curso de acción, ya que Residentes Pórticos v. Compad, supra, nada tiene que ver con el referido Art. 1483 del Có-*534digo Civil; tan es así, que dicho articulado ni tan siquiera se menciona en la opinión emitida de este Tribunal en ese caso.
Veamos entonces con mayor detenimiento.
I — I
El 30 de diciembre de 2002 el señor Ángel Juan Suárez Sierra, su esposa Mildred L. Santana Mejias y la Sociedad Legal de Gananciales compuesta por ambos (demandantes o recurridos) presentaron una demanda sobre vicios de construcción en su residencia y daños y perjuicios contra Levitt Homes, Inc. (Levitt, demandado o peticionario) y otros demandados de nombres desconocidos. En la de-manda alegaron que el 31 de diciembre de 1992 otorgaron una escritura de compraventa de su residencia identificada como CE-41 de la Urbanización Camino del Mar en Toa Baja. Dicha urbanización fue desarrollada por el deman-dado, Levitt, y Levitt Mortgage fue la institución que fi-nanció la compra de la residencia de los demandantes. A ese momento Levitt no había terminado de corregir ciertos defectos de construcción que habían sido señalados por los compradores luego de una inspección ocular de la residencia. No obstante, sostienen los demandantes que Levitt tenía urgencia de cerrar la compraventa antes de finalizar el año 1992, por lo cual accedieron a otorgar las escrituras con el compromiso de Levitt de corregir dichos defectos en enero de 1993. Así sucedió, y el 15 de enero de 1993 el señor Suárez firmó un documento para certificar que, con excepción de un gabinete de cocina que faltaba por instalar, los demás defectos habían sido debidamente co-rregidos por el demandado. Véase Apéndice de la Petición de certiorari, pág. 221.
Años después, el 15 de diciembre de 1998, los compra-dores suscribieron una carta a Levitt en la cual le comuni-caban por primera vez sobre unos vicios de construcción que habían surgido en la residencia. Este no actuó con re-lación a esta comunicación.
*535Así las cosas, el 30 de diciembre de 2002 el matrimonio Suárez-Santana demandó, amparado en el Art. 1483 del Código Civil, supra. Reclamaron la corrección de los alega-dos vicios de construcción o el reembolso de los costos para corregirlos, según fuera el caso, más cuarenta mil dólares en concepto de daños y perjuicios, costas y gastos.(2)
Luego de contestar la demanda, el 17 de abril de 2003 Levitt presentó una solicitud de sentencia sumaria para desestimar la demanda en su contra. Adujo que los defec-tos alegados no fueron reclamados dentro del término es-tablecido en el Reglamento para Regular las Distintas Ac-tividades que se Llevan a Cabo en el Negocio de la Construcción de Viviendas Privadas en Puerto Rico, Regla-mento Núm. 2268 de 17 de agosto de 1977 del Departa-mento de Asuntos de Consumidor. En la alternativa, alegó que la reclamación al amparo del Art. 1483 del Código Civil, supra, estaba prescrita, ya que la demanda fue presen-tada en exceso de los diez años que dispone dicho artículo. Levitt sostuvo que dicho plazo decenal comenzó a transcu-rrir el 17 de diciembre de 1992, fecha que denota cuándo concluyó la construcción de la residencia. Fue en esta fecha que la Administración de Reglamentos y Permisos (ARPe) expidió a Levitt el permiso de uso de la unidad en controversia.
Con el beneficio de los argumentos de las partes con relación a la moción de sentencia sumaria, el Tribunal de Primera Instancia dictó una resolución el 12 de diciembre de 2003 denegándola. El tribunal concluyó que una contro-versia sobre la existencia de vicios de construcción no puede disponerse mediante el mecanismo de sentencia su-maria y que, en todo caso, el plazo decenal se activó el 31 de diciembre de 1992 con el otorgamiento de la escritura *536pública de compraventa, momento que representa la acep-tación definitiva de la obra.
No conforme, Levitt acudió al Tribunal de Apelaciones mediante un recurso de certiorari. Evaluadas las posicio-nes de las partes, el foro intermedio denegó expedir el re-curso, reiterando en su resolución que el punto de partida del plazo decenal es la fecha de otorgamiento de la escri-tura de compraventa. Inconforme aún, Levitt acudió ante este Tribunal y alegó como único error que
[e]rró el Tribunal de Apelaciones al denegar el auto solicitado por concluir que el periodo de diez (10) años que provee el Art. 1483 del Código Civil de Puerto Rico comenzó a decursar al momento en que la parte demandante otorgó la escritura de compraventa de la propiedad en controversia. Petición de cer-tiorari, pág. 6.
Examinada la solicitud de certiorari, expedimos el recurso. Las partes han comparecido, así como también la Asociación de Constructores de Hogares de Puerto Rico, quien compareció como amicus curiae.
HH
El Código Civil, en su Art. 1483, supra, regula las con-secuencias jurídicas de la ruina de un edificio cuando ésta es atribuible al profesional de la construcción que dirigió la obra frente a aquel que la encargó. Dicho artículo dispone:
El contratista de un edificio que se arruinase por vicios de la construcción, responde de los daños y perjuicios si la ruina tuviere lugar dentro de diez (10) años, contados desde que concluyó la construcción; igual responsabilidad, y por el mismo tiempo, tendrá el arquitecto que la dirigiere, si se debe la ruina a vicios del suelo o de la dirección.
Si la causa fuere la falta del contratista a las condiciones del contrato, la acción de la indemnización durará quince (15) años. 31 L.P.R.A. sec. 4124.
El referido artículo, a manera de excepción, prolonga la responsabilidad de los contratistas y arquitectos en rela-ción con la obra ejecutada, más allá de la entrega de la *537cosa. G. Velázquez, Responsabilidad por los defectos en las edificaciones, 20 (Núm. 1) Rev. Jur. U.P.R. 13 (1950). Este precepto se fundamenta en el hecho que, como norma general, la entrega de la cosa y el examen que se haga de ella no son suficientes para conocer todos los vicios de los que la cosa pueda adolecer. Probablemente, por la naturaleza misma de los edificios, esos defectos no se han exteriori-zado a ese momento, sino que sólo podrán ser observados con el transcurso de cierto tiempo. En atención a esto, la ley fija un periodo de tiempo en el cual la responsabilidad del contratista o arquitecto pueda reclamarse. J.M. Manresa y Navarro, Comentarios al Código Civil Español, 6ta ed. rev., Madrid, Ed. Reus, 1969, pág. 709.
La responsabilidad que emana de este artículo se deno-mina comúnmente “responsabilidad decenal”, en atención al plazo dispuesto en su primer párrafo. Esta responsabi-lidad por ruina se origina en consideraciones de interés público, pues por motivos de seguridad pública se hace ne-cesario garantizar la buena construcción y estabilidad de lo edificado para no someter al público a riesgos indebidos. F. Arnau Moya, Los vicios de la construcción: su régimen en el Código Civil y en la Ley de Ordenación de la Edificación, Valencia, Tirant Lo Blanch, 2004, págs. 23-24. Incluso, se entiende que la protección del interés general y público se impone a la protección del interés privado en el cumpli-miento de la prestación debida. J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed. rev., Barcelona, Ed. Bosch, 1987, T. II, Vol. II, pág. 452. A estos efectos nos expresamos en González v. Agostini, 79 D.P.R. 510 (1956), donde resolvimos que la renuncia al plazo decenal es nula por ser contraria al orden público. Véanse, también: Géigel v. Mariani, 85 D.P.R. 46 (1962); Luán Investment Corp. v. Rexach Const. Co., 152 D.P.R. 652 (2000).
Conforme ha venido exigiendo la doctrina al interpretar el citado Art. 1483, para que tenga lugar la responsabili-dad decenal deben cumplirse ciertos requisitos, a saber: que las personas responsables hayan participado en la *538construcción de un edificio;(3) que dicho edificio sufra de ruina;(4) que la ruina se manifieste dentro del término de diez años desde que concluyó la construcción del edificio;!5) que la ruina se deba a vicios de construcción!6) o del suelo, o a la falta del contratista a las condiciones contractuales. Arnau Moya, op. cit., págs. 35-36.
Mediante nuestra jurisprudencia hemos interpretado los mencionados requisitos, delineando así la doctrina vi-gente en materia de responsabilidad decenal por ruina. La controversia que hoy nos ocupa nos ofrece la oportunidad de expresarnos sobre el requisito temporal del Art. 1483, supra. Ya anteriormente, con el propósito de lograr unifor-midad en este tipo de reclamación, habíamos adoptado la doctrina del plazo único. Esta doctrina postula que para que proceda la acción decenal, los vicios deben surgir den-tro del término de diez años, y dentro de ese mismo tér-mino debe ejercitarse la correspondiente acción legal. En Rivera v. Las Vegas Dev. Co., Inc., 107 D.P.R. 384 (1978), reconocimos que la doctrina del plazo único ha sido criti-cada por su rigurosidad, ya que tiene el efecto práctico de acortar el plazo de garantía. No obstante, defendimos la doctrina por entender que el acortamiento del plazo —so-bre el cual nos expresamos como un término “ya largo de por sí”— es precisamente la tendencia de los códigos *539modernos. Además, consideramos que equiparar el término de garantía con el plazo de caducidad adelantaba el deseo de determinar el momento exacto en que expira la respon-sabilidad, ofreciendo así mayor certeza en cuanto a la po-sibilidad de la reclamación. Véase, también, Zayas v. Levitt & Sons of P.R., Inc., 132 D.P.R. 101 (1992).
Debemos ahora determinar en qué momento específico se activa ese plazo decenal. El propio Art. 1483 —que co-rresponde al Art. 1.591 del Código Civil español— literal-mente dispone que este plazo transcurre “desde que con-cluyó la construcción”. No obstante la aparente claridad de este precepto, la doctrina española se encuentra dividida en su interpretación. La divergencia de opiniones se basa en la interrogante sobre si la conclusión de la construcción se refiere al sentido material o hecho físico (terminación material de las obras); a la entrega o puesta a disposición de la obra, o finalmente, al hecho jurídico de la recepción. M.A. Del Arco y M. Pons, Derecho de la Construcción, 2da ed., Madrid, Ed. Hesperia, 1987, pág. 302. En esta última teoría se entiende que el término “construcción” incluye el contenido de la prestación al que está obligado el contra-tista, que por su parte incluye la entrega y recepción de la obra una vez terminada. J. Cadarso Palau, La responsabi-lidad decenal de arquitectos y constructores, Madrid, Ed. Montecorvo, 1976, pág. 346.
Algunos autores, entre ellos Manresa y De la Cámara, fijan el día de la entrega de la obra como aquel que da inicio al plazo decenal, considerando esta responsabilidad como una excepción a la norma general que libera de res-ponsabilidad al contratista con la entrega. Manresa y Navarro, op. cit., pág. 709. Contribuye a la polémica sobre el punto de partida de la responsabilidad decenal el hecho que el propio Código Civil no distingue entre la entrega y recepción de la cosa ni regula esta etapa adecuadamente, gestión que le ha correspondido a los tribunales. Véanse: Arnau Moya, op. cit, pág. 58; J.I. Rubio San Román, La responsabilidad civil en la construcción, Madrid, Colex, 1987, pág. 134. En su Sentencia de 14 de octubre de 1968 *540el Tribunal Supremo de España acogió la doctrina genera-lizada que distingue entre la entrega y la recepción de la cosa, y enfatizó que la recepción puede operar con anterio-ridad o con posterioridad a la entrega de la cosa. No obs-tante, como advierten Diez-Picazo y Gullón, lo que la sen-tencia llama “recepción” es lo que técnicamente se denomina “aprobación”, que por lo general conlleva una entrega previa de la cosa. L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 4ta ed. rev., Madrid, Ed. Tecnos, 1985, Vol. II. Así también, la Sentencia de 19 de julio de 1977 distingue entre entrega y recepción, al definir la pri-mera como una “mera actividad física” y la segunda como la “manifestación de voluntad expresa o tácita, por la que se expresa la conformidad con la obra efectuada, y que es relevante por el cómputo de plazo y saneamiento”. (Enfasis nuestro. )(7)
Un sector minoritario de la doctrina adelanta la tesis de que el momento decisivo es el momento del hecho físico de la terminación de la obra. Esta posición ha sido avalada, entre otros, por García Cantero;(8) García Conesa,C9) y Fer-nández Hierro.(10) Así también, Gómez de la Escalera men-ciona que el punto de partida del plazo decenal no debe *541depender en un acto contractual como lo es la recepción, en la medida que, según su opinión, no se trata de una res-ponsabilidad contractual. Además, opina que el acto jurí-dico de la recepción se presta para que ésta se efectúe sin que la obra esté concluida, y destaca que es más fácil pro-bar un hecho físico, tal como la conclusión, a un hecho ju-rídico como lo es la recepción. C.R. Gómez de la Escalera, La responsabilidad civil de los promotores, constructores y técnicos por los defectos de construcción, Barcelona, Ed. Bosch, 1994, págs. 183-185.
De otro lado, la posición dominante en la doctrina ade-lanta que el plazo decenal se activa con el hecho jurídico de la recepción definitiva de la obra.(11) Esta tesis postula que únicamente mediante la declaración de voluntad del dueño —sea expresa o tácita— de aceptar la entrega de la obra, es que puede considerarse que ésta ha sido concluida.
Una vez finalizada la obra, la doctrina distingue tres etapas de posible manifestación. Primero, la verificación de la obra, que consiste en el examen realizado con el ob-jetivo de obtener los elementos necesarios para poder pa-sar juicio sobre la construcción. Segundo, la aprobación, que es la declaración emitida favorablemente a consecuen-cia de la verificación y que implica la obligación de aceptar la obra. Tercero, la recepción —resultado de las dos fases anteriores— que surge a consecuencia de la entrega o puesta a disposición que hace el contratista de la cosa, y de la obligación que surge para el comitente en recibir la obra por haberla aprobado. Véase Diez-Picazo y Gullón, op. cit., pág. 466; Rubio San Román, op. cit., págs. 134-135; Del Arco y Pons, op. cit., pág. 291. En otras palabras, se en-tiende como recepción el acto jurídico mediante el cual el dueño o comitente acepta la obra con el efecto jurídico de tener por cumplidas las obligaciones del contratista. Del *542Arco y Pons, op. cit, pág. 289; I.E. Molina, Responsabilidad de los profesionales de la construcción por ruina, Buenos Aires, Ed. Abaco de Rodolfo Depalma, 1988, pág. 80.(12)
La doctrina también se ha encargado de fragmentar la recepción en dos etapas: la provisional y la definitiva. La recepción provisional, cuyo cometido es la comprobación de la obra, no cubre ninguna clase de defectos de obra, salvo pacto en contrario. Más bien, el dueño se reserva el dere-cho de examinar la obra y hacer reclamos por vicios para que éstos sean corregidos. Diez-Picazo y Gullón, op. cit., pág. 467. Por otro lado, la recepción definitiva es aquella mediante la cual el comitente acepta que la obra ha sido ejecutada correctamente y se ajusta a lo convenido. Puig Brutau, op. cit., pág. 149. De acuerdo con la doctrina, y así resolvimos en Pacheco v. Estancias, 160 D.P.R. 409 (2003), con la recepción definitiva el dueño renuncia a reclamar por los vicios aparentes, no así por los vicios ocultos ni aquellos que causen la ruina del inmueble, que aun siendo aparentes, constituyen incumplimiento del contrato de construcción.
En cuanto a cómo opera la recepción, el Código Civil no exige formalidad alguna para efectuarla. Por consiguiente, se entiende que rigen las normas generales sobre la decla-ración de voluntad. Según adelantamos, la doctrina gene-ralizada admite que la recepción se puede llevar a efecto, tanto en modalidad expresa como tácita. Del Arco y Pons resaltan que en la práctica es frecuente que la recepción se lleve a cabo expresamente, mediante un acta de recepción levantada a esos efectos con la comparecencia de las partes contratantes. No obstante, se reconoce la recepción tácita resultante de hechos y acciones que representen la inten-ción del dueño de aceptar la obra. A manera de ejemplo, se deduce la recepción tácita del pago del precio sin reserva alguna y de la utilización de la obra luego de haber tomado *543posesión de ésta sin reparos. Lo esencial es que de los actos del dueño surja, necesariamente, la voluntad de aceptar la obra sin restricciones. Del Arco y Pons, op. cit., pág. 297; Diez-Picazo y Gullón, op. cit., pág. 467.
Es con la recepción definitiva, según la doctrina mayo-ritaria, que se determina el ponto de partida del plazo decenal. Entre otros tratadistas españoles, comparten esta opinión Herrera Catena, Cadarso Palau, Del Arco y Pons, Fernández Costales y Cabanillas Sánchez. Arnau Moya, op. cit, pág. 58 esc. 121. Herrera Catena resalta que la recepción cumple la mínima finalidad de ayudarnos a de-terminar el momento de la conclusión de la obra. Este autor advierte que “si dejamos reducido el concepto ‘conclu-sión’ a lo puramente físico ... la imprecisión del mismo podría conducirnos a incertidumbres e inconcreciones, res-pecto a un dato fundamental imprescindible; el punto de partida del plazo decenal de garantía”. (Énfasis en el original.) J. Herrera Catena, Responsabilidades en la Construcción, Granada, Gráficas del Sur, 1983, Vol. I, pág. 27.
Así también, Del Arco y Pons opinan que la entrega de la obra por el contratista, con la correspondiente toma de posesión del dueño, no equivale a su recepción, a menos que no se hayan producido otros hechos de los que clara-mente resulte la intención del último de aceptar la obra. Consideran estos autores que debe optarse por la recepción definitiva como el momento cuando comienza a contar el plazo decenal, ya que ésta ofrece la ventaja de precisar la fecha, asunto importante para consignar el inicio de dicho término. Del Arco y Pons, op. cit., pág. 302.
Por su parte, Cadarso Palau, al defender la tesis de la recepción definitiva, destaca que utilizar la fecha de la ter-minación física de la obra plantea una serie de complica-ciones de prueba, como por ejemplo el determinar cuándo queda definitivamente terminada la obra y cómo consignar este hecho, cuestiones que quedan resueltas si se utiliza la recepción como punto de inicio del plazo de responsabilidad decenal. Cadarso Palau, op. cit., pág. 349.
*544Evaluadas las diversas posturas doctrinales, la posición de la doctrina mayoritaria que fija el inicio del plazo dece-nal en la recepción definitiva de la obra refleja, a mi juicio, lo que debe ser la norma a adoptar. Coincidimos en que no puede entenderse concluida la construcción de la obra sin que su dueño la baya aceptado mediante el proceso de ve-rificación, aprobación y recepción; proceso que culmina con la recepción definitiva. Con el hecho jurídico de la recep-ción definitiva es que el comitente manifiesta su voluntad de aceptar la obra y es en ese momento que se entiende cumplida la obligación del contratista, quedando en ese momento sujeto a responder por la responsabilidad dece-nal del Art. 1483 de nuestro Código Civil, supra. Conside-ramos esta norma compatible con nuestro desarrollo juris-prudencial de la responsabilidad por ruina, que ha fomentado la importancia de alcanzar uniformidad y cer-teza en este tipo de reclamación.
Ahora bien, el anterior principio no dispone finalmente de la controversia que nos ocupa. Para resolverla debemos determinar si la recepción definitiva en un proyecto de vi-viendas nuevas se configura de parte del desarrollador o de parte del consumidor adquirente. Veamos.
i — I
Según indicamos, el peticionario sostiene que el plazo decenal comienza a transcurrir con la concesión del per-miso de uso por parte de ARPe. Propone esta gestión como la mejor evidencia que la construcción ha terminado y que la residencia está lista para ser habitada. Resalta que dada la naturaleza de la industria de la construcción en Puerto Rico, utilizar como punto de origen de responsabi-lidad decenal la fecha del otorgamiento de la escritura de compraventa tendría el efecto de crear un sinnúmero de distintos plazos decenales para un solo proyecto. Arguye, además, que el plazo no debería extenderse a conveniencia del comprador, pues esto representaría una onerosa impo-sición de responsabilidad al contratista.
*545De otro lado, los recurridos apoyan la teoría de que la recepción definitiva de la obra opera en el momento cuando el consumidor adquiere la residencia, lo que concuerda con la política pública de favorecer a la parte más débil en la negociación. Alegan que el consumidor adquirente desco-noce el momento en que ARPe expide sus permisos, por cuanto el basar en esta fecha el punto de partida sería no reconocerle enteramente al comprador su derecho a recla-mar por la garantía decenal.
Para resolver esta controversia, es menester analizar la naturaleza del contrato de obra en atención a los sujetos involucrados en él, conforme a la realidad social de nues-tros tiempos. Ya anteriormente habíamos definido el con-trato de arrendamiento de obra —mejor denominado como contrato de ejecución de obra— “como esencialmente uno de trabajo, mediante el cual una de las partes se encarga de hacer mía cosa para la otra, mediante un precio conve-nido entre ellos”. Master Concrete Corp. v. Fraya S.E., 152 D.P.R. 616, 623-624 (2000). Es un contrato consensual, bilateral y oneroso, cuyos elementos principales son la obra a realizarse y el precio acordado. Mediante este contrato, el dueño o propietario de la obra —también conocido como comitente— tiene la obligación de pagar el precio en la forma convenida; mientras que el contratista se obliga a realizar y entregar la obra conforme a lo pactado. Id.
Se ha mencionado que el esquema triangular del refe-rido Art. 1483 de enumeración de sujetos con relación al contrato de obra —comitente, contratista y arquitecto— no debe verse como una lista exhaustiva, sino más bien como producto de la época en la que se redactó el Código Civil. En esa época de finales del Siglo XIX, bastaba para cons-truir una edificación un comitente que contratara, para su propio uso, la construcción de una edificación con un con-tratista o arquitecto. Véanse: Gómez de la Escalera, op. cit., pág. 208; Arnau Moya, op. cit., págs. 122-124. La doc-trina y jurisprudencia modernas han empezado a conside-rar obsoletos los términos utilizados y la forma de enten-derlos, atemperando así los conceptos del contrato de obra *546a la realidad actual. Hoy día la situación es muy diferente, ya que es común que se construya para vender y, además, han evolucionado considerablemente las técnicas de la construcción. Como resultado, han aparecido nuevos suje-tos no previstos por el legislador decimonónico. Según co-menta Arnau Moya con relación al moderno contrato de obra,
... dicha operación está integrada al menos por cuatro perso-nas: el arquitecto y demás técnicos, el constructor, el promotor, (o único promotor-constructor) y el subadquirente de viviendas. El grupo de contratos puede ampliarse si en la obra concurren subcontratistas o si el edificio dentro del período de garantía ha sido objeto [de] más transmisiones. Arnau Moya, op. cit., pág. 123.
Sin lugar a dudas, resaltan el promotor y el subadqui-rente como nuevos sujetos en la cadena de construcción. En la actualidad se conoce al promotor como “aquel comitente que promueve un proyecto de nueva planta, cuya eje-cución encomienda a un tercero, para una vez terminado, pretenderlo introducir en el mercado de venta o alquiler”. A. García Conesa, Derecho de la Construcción, Barcelona, Ed. Bosch, 1996, pág. 63. Este tribunal ya ha reconocido la figura del promotor inmobiliario, destacando que son tres sus rasgos distintivos, a saber: es un profesional de la cons-trucción; es quien concibe y organiza la construcción de la obra, determina lo que desea hacer, adquiere el terreno, contrata los profesionales que han de encargarse de la eje-cución de la obra, y gestiona el financiamiento; finalmente, es quien organiza la construcción para que otros la adquie-ran, arrienden o gocen de algún otro derecho real sobre ésta. Acevedo Hernández v. Viñas Sorbá, 111 D.P.R. 633 (1981). Así, en Acevedo Hernández v. C.R.U.V., 110 D.P.R. 655 (1981), adoptamos la figura y, conforme a la doctrina, le reconocimos al promotor inmobiliario legitimación pa-siva en términos de la responsabilidad decenal, asimilán-dolo al constructor y equiparando su responsabilidad a la del contratista o arquitecto.
También la doctrina y jurisprudencia española recono-*547cen legitimación activa al promotor, por ser éste el comi-tente real o formal de la obra, que la lleva a término como sujeto originario del contrato de obra. García Conesa, op. cit., pág. 63.(13) En la Sentencia de 14 de abril de 1983 (Aranzadi 2112) el Tribunal Supremo de España reconoció la legitimación activa del promotor inmobiliario. Se des-tacó que el considerar al promotor como sujeto legitimado pasivamente en una acción de responsabilidad decenal no impide que, además, se le reconozca legitimación activa para reclamarle al constructor, pues está fundamental-mente legitimado para llevar estas reclamaciones como dueño original de la obra.(14)
En cuanto a los terceros consumidores que adquieren el inmueble del promotor —conocidos también como adqui-rentes o subadquirentes— la doctrina admite sin mucha dificultad su legitimación activa para exigir responsabili-dad por la ruina. Se han desarrollado varias teorías al res-pecto, siendo la teoría de la subrogación el fundamento más seguido por el Tribunal Supremo de España. Según ésta, el adquirente se subroga en los derechos del promotor (profesional de la construcción) para reclamar por la res-ponsabilidad decenal.(15) Véanse: Arnau Moya, op. cit., págs. 130-133; Gómez de la Escalera, op. cit., págs. 201-208.
Habida cuenta que la tendencia doctrinal mayoritaria *548es la de considerar al promotor como el comitente formal y dueño originario de la obra, y al tercero adquirente como aquel que se subroga en sus derechos, lógico es concluir que el término de responsabilidad decenal se activa con la recepción definitiva de la obra por parte del promotor. De fijarse el punto de partida de dicho plazo en la recepción definitiva por parte del consumidor adquirente de la pro-piedad, estaríamos negando al promotor la legitimación ac-tiva para reclamar por la ruina; protección jurídica que deriva de su condición de comitente. O peor aún, ¿es que existen dos términos decenales; uno para el promotor y otro para los adquirentes? Por consiguiente, descartamos la fecha del otorgamiento de la escritura de compraventa como punto de origen del plazo decenal.
Precisamente, ésta ha sido la interpretación que le ha dado al asunto la legislación española. El 5 de noviembre de 1999 se promulgó en España la Ley Núm. 38, Ley de Ordenación de la Edificación (LOE), con los múltiples pro-pósitos de salvaguardar la debida protección al adquirente de la edificación; fomentar la calidad de la edificación, dis-poniendo unos requisitos mínimos de seguridad y funcio-nalidad; delimitar las funciones que deben ser asumidas por las partes involucradas en la construcción, y establecer las garantías necesarias para que los vicios de construcción sean propiamente atendidos. Al igual que el Art. 1483 de nuestro Código Civil, supra, la ley establece un término de responsabilidad decenal. Arnau Moya, op. cit., págs. 173-174. Véase, también, P. Fermería López, Responsabilidad extracontractual por ruina de edificios (de acuerdo con Ley 38/99, de 5 de noviembre sobre Ordenación de la Edifica-ción), Valencia, Tirant Lo Blanch, 2000.
En su Art. 6, LOE regula directamente el régimen jurí-dico de la recepción. La ley define la recepción de la obra como “ ‘[e]l acto por el cual el constructor, una vez con-cluida ésta, hace entrega de la misma al promotor y es aceptada por éste’ ”. (Enfasis nuestro.) Arnau Moya, op. cit., pág. 200. Además, la ley dispone para que obligatoria-mente se consigne la recepción de la obra mediante un acta *549que deberá estar firmada, al menos, por el promotor y por el constructor. La ley es clara en destacar la importancia de la recepción como el momento de inicio de los plazos de garantía de la propia ley, así como los plazos de caducidad por vicios ocultos y de responsabilidad contractual. Id., pág. 201. Encomiamos el esquema introducido por LOE, ya que establece una fecha cierta para el comienzo del plazo decenal, otorgando una mayor uniformidad y certeza sobre la fecha en que comienza y termina la responsabilidad de-cenal por ruina.
En nuestra jurisdicción no existe una legislación similar a LOE. Sin embargo, de ordinario, en la industria de la construcción, cuando se trata de desarrollos de urbaniza-ciones de viviendas nuevas, las partes —contratista y pro-motor inmobiliario— pactan expresamente, conforme a la libertad de contratación, cuándo ha de entenderse comple-tada y aceptada la obra. A esos efectos, el desarrollador designa un inspector de obra, sea éste ingeniero o arqui-tecto, que inspecciona la obra en sus diferentes etapas y certifica cuándo se considera el trabajo completado y listo para ser aceptado por el desarrollador.(16) Hay que destacar que según exige la Sec. 6.01 del Reglamento para la Certi-ficación de Obras y Permisos, Reglamento Núm. 6494 de 29 de junio de 2002, promulgado por la Administración de Reglamentos y Permisos (conocido como el Reglamento de Planificación Núm. 12), “[t]odo proyecto de construcción a realizarse a base de un plano certificado ... estará bajo la supervisión de un inspector designado por el dueño de la obra”.
De ordinario, las partes pactan que la recepción defini-tiva de la obra se hace efectiva una vez el inspector hace la correspondiente certificación de que la obra está completada. Véase J. Sweet, Sweet on Construction Industry Contracts: Major IAI Documents, Nueva York, Wiley *550Law Publications, 1987, Secs. 5.12, 5.13, 5.18,15.3,16.13 y 16.17. En otras palabras, es en el momento cuando las par-tes lo hayan pactado que se da la recepción definitiva de la obra. Un pacto expreso al respecto surgirá del propio con-trato de obra o de algún otro documento otorgado entre las partes. De tratarse de un pacto implícito, será entonces gestión a ser determinada por los tribunales.
Recapitulando, conforme a la tendencia moderna en ma-teria de responsabilidad decenal, soy del criterio que el plazo decenal para reclamar la ruina de un edificio en un proyecto de viviendas nuevas comienza a transcurrir con la recepción definitiva de la obra de parte del promotor inmo-biliario del proyecto de obra, según ésta haya sido pactada por las partes contratantes. Se trata de un hecho jurídico que puede surgir expresa o tácitamente. Se configura la recepción definitiva expresa cuando el promotor consigna mediante acta, certificación u otro acuerdo expreso al que haya llegado con el contratista, en el cual aprueba la obra construida y así la acepta. Como mencionamos, también puede configurarse una recepción definitiva tácita siempre que quede clara la intención del promotor de aceptar la obra contratada.
De acuerdo con la discusión anterior, no estimamos pro-cedente fijar automáticamente el momento de la recepción definitiva de la obra de parte del promotor con la fecha de expedición del permiso de uso de ARPe. El Art. 5 de la Ley de Planificación y Fomento Público, Ley Núm. 135 de 15 de junio de 1967, según enmendada, 23 L.P.R.A. sec. 42e, dis-pone que terminada la obra, el contratista que la dirige deberá presentar a ARPe una certificación juramentada que acredite que la obra se ejecutó de acuerdo con los pla-nos y las especificaciones sobre las cuales se otorgó el per-miso de construcción. Esta gestión no necesariamente re-presenta el momento de la recepción definitiva de parte del promotor inmobiliario. Todo dependerá de lo que las partes hayan contratado y, en ausencia de pacto explícito, de que se den en la gestión de la solicitud y expedición de los per-misos de ARPe actos indicativos de la intención del promo-*551tor de aceptar la obra. Sólo así será viable utilizar la fecha del permiso de uso como punto de partida del plazo decenal.
IV
Conforme el anterior trasfondo doctrinal, evaluemos los hechos del presente caso.
En atención a las partes de la controversia, no alberga-mos duda que Levitt fue el promotor inmobiliario del pro-yecto de viviendas nuevas donde ubica la residencia de los recurridos, conforme la figura ha sido trazada por nuestra doctrina. Además, es una persona jurídica, profesional de la construcción. Fue la empresa que concibió y organizó el desarrollo de la urbanización Camino del Mar, adquirió el terreno y contrató los profesionales que tuvieron a su cargo la ejecución de las obras de construcción. Finalmente, or-ganizó un esquema para vender las unidades residenciales a terceros consumidores, entre ellos el matrimonio Suárez-Santana. Como comitente formal y sujeto originario del contrato de obra, Levitt es el primero legitimado para re-clamar por responsabilidad decenal en la construcción. Por su parte los recurridos, al adquirir la residencia, se subro-garon en los derechos de Levitt.
Por consiguiente, según la norma expresada, el plazo decenal que se establece en el Art. 1483, supra, comenzó a transcurrir al momento de la recepción definitiva de la re-sidencia en cuestión de parte del peticionario. Analizado detalladamente el expediente que nos ocupa, consideramos que, en este caso, la expedición del permiso de uso a Levitt —por parte de ARPe— tácitamente representó el momento de recepción definitiva de la residencia de parte de su pro-motor inmobiliario. Ello así, ya que fue el propio Levitt quien gestionó el permiso de uso, lo que a nuestro juicio indica su intención de aceptar la obra como completada de acuerdo con lo pactado. Por consiguiente, resolveríamos en este caso que el plazo decenal comenzó a transcurrir el 17 de diciembre de 1992 y que ya había caducado al 30 de *552diciembre de 2002, fecha cuando se interpuso la demanda por los alegados vicios de construcción.
Por los fundamentos expuestos, revocaríamos la resolu-ción del Tribunal de Apelaciones y desestimaríamos la de-manda contra Levitt por haber presentado la reclamación fuera del término decenal que se establece en el Art. 1483.

(1) Residentes Pórticos v. Compad, 163 D.P.R. 510 (2004), es un caso instado por la junta de directores de un complejo residencial sometido al régimen de propiedad horizontal para reclamar por unos defectos o vicios aparentes en los elementos co-munes del inmueble. La reclamación por estos daños se instó ante el Departamento de Asuntos del Consumidor, de acuerdo con lo dispuesto en la Ley de la Oficina del Oficial de Construcción adscrita a la Administración de Renovación Urbana y Vivienda.


(2) En esencia, los vicios de construcción reclamados consisten en grietas en las paredes de varias áreas de la residencia, lo que ha causado filtraciones y hongos en las paredes; gabinetes de cocina de mala calidad que se cayeron, y bañeras que se rompieron debido a la mala instalación. Además, alegaron que sus dos hijos menores de edad han desarrollado padecimientos respiratorios a raíz de los hongos de hume-dad causados por las grietas. Véase Demanda en el Apéndice de la Petición de cer-tiorari, pág. 178.


(3) El término “edificio” comprende toda estructura que se erija sobre el suelo con el propósito que quede adherida a éste. Federal Ins. Co. v. Dresser, Ind., Inc., 111 D.P.R. 96 (1981).


(4) Se ha reconocido que la responsabilidad decenal cubre distintas etapas de ruina, sea ésta ruina total, ruina parcial, amenaza de ruina o hasta la ruina funcio-nal, que no requiere que se comprometa la solidez del edificio. Véanse: Maldonado Pérez v. Las Vegas Dev., 111 D.P.R. 573, 575 (1981); Rivera v. A & C Development Corp., 144 D.P.R. 450 (1997).


(5) Este término lo hemos caracterizado como un término de garantía y caducidad. Zayas v. Levitt & Sons of P.R., Inc., 132 D.P.R. 101 (1992).


(6) Hemos definido el ‘Vicio de construcción” como el defecto que excede la me-dida de las imperfecciones que cabe esperar en una construcción. Géigel v. Mariani, 85 D.P.R. 46 (1962); Maldonado Pérez v. Las Vegas Dev., supra. Más aún, hemos establecido que el Art. 1483 del Código Civil, 31 L.P.R.A. sec. 4124, sólo opera para los vicios de construcción que sean ocultos, esto es, aquellos que no hayan podido ser detectados al momento de la compraventa. González v. Agostini, 79 D.P.R. 510 (1956); Constructora Bauzá, Inc. v. García López, 129 D.P.R. 579 (1991); Pacheco v. Estancias, 160 D.P.R. 409 (2003).


(7) Un análisis de la jurisprudencia del Tribunal Supremo de España demuestra que la tendencia es hacia reproducir el sentido literal del Art. 1.591 de su Código Civil, “desde que se concluyó la obra”, sin entrar a precisar si se trata de la recepción. Véanse: Sentencias de 11 de noviembre de 1984, 17 de febrero de 1987, 21 de marzo de 1996 y 16 de abril de 2001. Excepción a esto lo constituye la Sentencia de 19 de julio de 1977.


(8) Opina García Cantero que la redacción del Art. 1.591 del Código Civil espa-ñol, que señala el punto de partida del plazo decenal en la conclusión de la construc-ción, se aparta intencionalmente de la doctrina prevaleciente en Francia, que apoya la teoría de la recepción de la obra. El correspondiente artículo del Código francés guarda silencio sobre el punto de partida. Según citado en J. Herrera Catena, Res-ponsabilidades en la Construcción, Granada, Gráficas del Sur, 1983, Vol. I, pág. 26.


(9) Para García Conesa el plazo decenal “[s]e inicia con el hecho físico de la finalización de la obra notificado por el contratista al comitente, que suele coincidir o distanciarse sólo breves fechas de la entrega y recepción definitiva, pero no desde ésta última”. A. García Conesa, Derecho de la Construcción, Barcelona, Ed. Bosch, 1996, pág. 471.


(10) Opina Fernández Hierro que el sentido literal del Art. 1.591 del Código Civil español “no parece posible aventurar otra hipótesis al respecto”. Según citado en C.R. Gómez de la Escalera, La responsabilidad civil de los promotores, constructores y técnicos por los defectos de construcción, Barcelona, Ed. Bosch, 1994, pág. 182.


(11) Esta posición mayoritaria fue acogida en España mediante legislación por la Ley de Ordenación de la Edificación (LOE), vigente desde el 6 de mayo de 2000, según discutiremos más adelante. F. Arnau Moya, Los vicios de la construcción: su régimen en el Código Civil y en la Ley de Ordenación de la Edificación, Valencia, Tirant Lo Blanch, pág. 61 esc. 133.


(12) La Prof. Inés Elena Molina definió de esta manera la recepción al interpre-tar el Art. 1646 del Código Civil de Argentina, correspondiente a nuestro Art. 1483, supra.


(13) Adviértase que mientras todo promotor es comitente dentro del contexto de un contrato de obra inmobiliaria, no todo comitente es promotor; pudiéndose dar el caso que contrate propiamente el destinatario final de la construcción. García Conesa, op. cit., pág. 67.


(14) Incluso, la jurisprudencia española ha reconocido legitimación activa al pro-motor para reclamar por la ruina luego de éste haber enajenado el inmueble. Véase Sentencia de 9 de junio de 1989 (Aranzadi 4417).


(15) También se defienden la teoría de la obligación propter rem, que considera la acción como una acción protectora de la propiedad que se transmite con ésta; teoría de la accesoriedad, que atiende la responsabilidad decenal como un derecho accesorio al derecho de propiedad del edificio, y la teoría del interés, que postula que junto con la propiedad se transmite también el interés protegido por la responsabilidad decenal. Para una discusión más detallada véanse: Arnau Moya, op. cit., págs. 130-133; C.R. Gómez de la Escalera, La responsabilidad civil de los promotores, construc-tores y técnicos por los defectos de construcción, Barcelona, Ed. Bosch, 1994, págs. 201-208.


(16) El Reglamento para la Certificación de Obras y Permisos, Reglamento Núm. 6494 de 29 de junio de 2002, en su Sec. 16(a), define al inspector de obra de la manera siguiente: “Ingeniero o contratista licenciado y colegiado a quien el dueño de una obra le ha encomendado la inspección de la obra.”